DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, last line, the limitation, “means of an actuator” will not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the term "means" is modified by sufficient structure (i.e. an actuator).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drawing of “a sensor (claim 6)” and “a transmitter claims 7 and 16)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 3, there are no antecedent bases for the limitations, “the first side” and “the second side” in the claim.

Regarding claim 1, line 17, there is no antecedent basis for the limitation, “the upper part” in the claim.
Regarding claim 1, last line, there is no antecedent basis for the limitation, “the shortened and extended position” in the claim. Additionally, it is unclear whether the shortened and extended position is one position or two different positions.
Regarding claim 2, line 3, it is unclear whether “a first upper lever” is referring to at least one upper lever as claimed in claim 1 or to a different upper lever.
Regarding claim 2, lines 3-5, it is unclear whether “a construction side end”, “a point of rotation”, and “a press part side end” are referring to a construction side end, a point of rotation, and a press part side end as claimed in claim 1 or to different ends and locations.
Regarding claim 2, line 6, it is unclear whether “a first lower lever” is referring to at least one lower lever as claimed in claim 1 or to a different lower lever.
Regarding claim 2, lines 6-8, it is unclear whether “a construction side end”, “a point of rotation”, and “a press part side end” are referring to a construction side end, a point of rotation, and a press part side end of the lower level claimed in claim 1 or to different ends and locations of the lower lever.
Regarding claim 2, line 9, it is unclear whether “a second upper lever” is referring to at least one upper lever as claimed in claim 1 or to a different upper lever.

Regarding claim 2, line 12, it is unclear whether “a second lower lever” is referring to at least one lower lever as claimed in claim 1 or to a different lower lever.
Regarding claim 2, lines 12-14, it is unclear whether “a construction side end”, “a point of rotation”, and “a press part side end” are referring to a construction side end, a point of rotation, and a press part side end of the lower level claimed in claim 1 or to different ends and locations of the lower lever.
Regarding claim 2, line 16, between “to” and “second”, add -- a -- for clarity.
Regarding claim 6, line 2, there is no antecedent basis for the limitation, “the power consumption” in the claim.
Regarding claim 7, line 2, there is no antecedent basis for the limitation, “the measurement results” in the claim.
Regarding claim 7, line 2, there is no antecedent basis for the limitation, “the control unit” in the claim.
Regarding claim 8, the metes and bounds of claim 8 are unclear because it is not clear what Applicant is relying on in claim 1 for patentability. Claim 8 should be rewritten in an independent form with all of the intended limitations.
Regarding claim 16, line 2, there is no antecedent basis for the limitation, “the measurement results” in the claim.

Regarding claim 17, the metes and bounds of the claim are unclear because it is not clear what Applicant is relying on in claim 2 and its preceding claim for patentability. Claim 17 should be rewritten in an independent form with all of the intended limitations.
Regarding claim 18 the metes and bounds of claim 18 are unclear because it is not clear what Applicant is relying on in claim 3 and its preceding claims for patentability. Claim 18 should be rewritten in an independent form with all of the intended limitations.
Regarding claim 19, the metes and bounds of claim 19 are unclear because it is not clear what Applicant is relying on in claim 4 and its preceding claims for patentability. Claim 19 should be rewritten in an independent form with all of the intended limitations.
Regarding claim 20, the metes and bounds of claim 20 are unclear because it is not clear what Applicant is relying on in claim 5 and its preceding claims for patentability. Claim 20 should be rewritten in an independent form with all of the intended limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strebel (EP 2 955 133 A1).
Regarding claim 1, Strebel discloses a press (fig. 4b) for compressing waste, the press comprising a press part (51), wherein the press (fig. 4b) comprises:
at least one upper lever (52) on a first side or a second side of the press (see fig. 4b), the upper lever (52) having a construction side end arranged to rotate around a point of rotation (191’), and a press part side end arranged to rotate around a point of rotation (56’),
at least one lower lever (53) on the same side as the upper lever (52) (see fig. 4b), the lower lever (53) having a construction side end arranged to rotate around a point of rotation (191), and a press part side end arranged to rotate around a point of rotation (56),
a press part (51, 58) comprising a first lateral surface (see fig. 4b) and a second lateral surface (see fig. 4b) between the first side (i.e. looking at the front of the press in fig. 2b) and the second side (i.e. looking at the back of the press in fig. 2b) of the press, in such a way that the press part side end of the upper lever (52) and the press part side end of the lower lever (53) are fixed to the first lateral surface or the second lateral surface of the press part (51, 58) (see fig. 4b), and the construction side end of the upper lever (52) and the construction side end of the lower lever (53) are for fixing (at 191, 191’) to a construction (i.e. Examiner defines a construction is a body of the press) (see fig. 5b), and 


    PNG
    media_image1.png
    164
    237
    media_image1.png
    Greyscale

Regarding claim 2, as best understood, the press as claimed in claim 1, wherein
the at least one upper lever comprises a first upper lever (left 52 in fig. 4b) on the first side of the press (fig. 4b), the first upper lever having a construction side end arranged to rotate around a point of rotation and a press part side end arranged to rotate around a point of rotation (see ,
the at least one lower lever comprises a first lower lever (left 53 in fig. 4b) on the first side of the press, the first lower lever having a construction side end arranged to rotate around a point of rotation and a press part side end arranged to rotate around a point of rotation (see the rejection of claim 1 above),
the at least one upper lever further comprises a second upper lever (right 52 in fig. 4b) on the second side of the press (fig. 4b), the second upper lever having a construction side end arranged to rotate around a point of rotation and a press part side end arranged to rotate around a point of rotation (see the rejection of claim 1 above).

the press part side end of the second upper lever (right 52) and the press part side end of the second lower lever (right 53) being fixed to second surface (58) of the press part (51) and the construction side end of the second upper lever (right 52) and the construction side end of the second lower lever (right 53) being for fixing (at 191, 191’) to the construction (fig. 4b and 5b).
Regarding claim 3, the press as claimed in claim 1, wherein the points of rotation (56, 56’, 191, 191’) of the levers are mounted in bearings (see “bearing” in abstract and fig. 2a).
Regarding claim 4, the press as claimed in claim 1, wherein the points of rotation of the telescopic arm (4) are mounted in bearings (at 411 and 412).
Regarding claim 8, Strebel discloses a construction (see dotted lines in fig. 5b) comprising a press (fig. 5b) for compressing waste, as claimed in claim 1.
Regarding claim 9, the construction as claimed in claim 8, further comprising a solar panel (12, 61) for collecting power for the press (fig. 1a).
Regarding claim 10, the press as claimed in claim 2, wherein the points of rotation (56, 56’, 191, 191’) of the levers are mounted in bearings (see “bearing” in the abstract and fig. 2a).
Regarding claim 11, the press as claimed in claim 2, wherein the points of rotation of the telescopic arm (4) are mounted in bearings (at 411 and 412).
Regarding claim 12, the press as claimed in claim 3, wherein the points of rotation of the telescopic arm (4) are mounted in bearings (at 411 and 412).
Regarding claim 17, Strebel discloses a construction (see dotted lines in fig. 5b) comprising a press (fig. 5b) for compressing waste, as claimed in claim 2.
Regarding claim 18, Strebel discloses a construction (see dotted lines in fig. 5b) comprising a press (fig. 5b) for compressing waste, as claimed in claim 3.
Regarding claim 19, Strebel discloses a construction (see dotted lines in fig. 5b) comprising a press (fig. 5b) for compressing waste, as claimed in claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Strebel in view of Shearer et al. (hereinafter “Shearer”) (US 2014/0041535 A1).
Regarding claims 5-7 and 13-16, Strebel discloses the actuator as set forth above. Strebel does not disclose the actuator is the type that includes a direct-current motor, a sensor for measuring the change in the power consumption of the direct-current motor, and a transmitter for transmitting the measurement results to a control unit. Shearer, in a related compacting art, disclose a compactor using solar energy (19c), the compactor having a type of actuator (15) including a direct-current motor (14), a sensor for measuring the change in the power consumption of the direct-current motor (see in para. 48), and a transmitter (see “transmitter” in para. 43) for transmitting the measurement results to a control unit (18).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replace the actuator of Strebel with the type of actuator that includes a direct-current motor, and include a sensor for measuring the change in the power consumption of the direct-current motor, and a transmitter for transmitting the measurement results to a control unit, as taught by Shearer, to remove the possibility of spills of hydraulic oil or ruptures of hydraulic lines (see the last 3 lines of para. 29) and to maintain enough power in the motor for a smooth operation.
Regarding claim 20, Strebel discloses a construction (see dotted lines in fig. 5b) comprising a press (fig. 5b) for compressing waste, as claimed in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various pressing apparatuses using lever mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        January 14, 2022